Case 6:20-mj-00041 Document1 Filed on 03/25/20 in TXSD PagehiOt tates Courts
Southern District of Texas

‘A091 (Rev. 12003) Criminal Complaint MAR 25 2020
“UNITED STATES: DISTRICT COURT © 8¥8s Batley Clerkot Gout"

 

 

Southern District Of Texas Corpus Christi Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

VS.
Case Number: \V- g-0- | mM

Miguel Angel CEPEDA-Hernandez

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about March 24, 2020 in Refugio County, in
the “ Southern District Of Texas defendant(s)

 

Miguel Angel CEPEDA-Hernandez, a native and citizen of Mexico, and an alien who had been previously deported from the ..
United States was found unlawfully within the United States in Refugio, Texas, the said defendant having not obtained the
consent of the Attorney General or the Secretary of the Department of Homeland Security for application for readmission into /

    
   

 

ited States Code, Section(s)

 

ae “Border Patrol ‘Agent . and that this complaint is bastions’ the ..

   

following facts: ey coe

On March 24, 2020, Miguel ‘Angel CEPEDA-Hernandez, was encountered by Refugio County Sheriff's Deputy on a vehicle
stop. Agents determined Miguel Angel CEPEDA-Hernandez to be a citizen and national of Mexico without any immigration
documents that would allow him to enter or remain in the United States legally. Record checks revealed Miguel Angel
CEPEDA-Hernandez was ordered removed from the United States by a designated official on August 13, 2016 and was
physically removed from the United States to Mexico on September 20, 2016 via Laredo, Texas. Miguel Angel CEPEDA-
Hernandez stated he last entered the United States illegally on or about November 15, 2016 near Brownsville, Texas.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND
CORRECT.

Continued on the attached sheet and made a part of this complaint: Yes CI No

[ven t

Signature of Complainant

 

Ward, Aubrey _ Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim.P.4.1, and probable cause found on
March 25, 2020 at Corpus Chyisti, Texas

Date City/Stat a
Jason B. Libby US. Magistrate Judge 4 Zo ta

Name of Judge Title of Judge 7 re of Fides

 

 

 

 

 

 

 

 
Case 6:20-mj-00041 Document 1 Filed'on 03/25/20 in TXSD P, f
CONTINUATION OF CRIMINAL COMPLAINT che Bee ie

é MAR 28 2020

David J. Bradley, Clerk of Gouri"
AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V.

Miguel Angel CEPEDA-Hernandez Case Number: V ’ oe d- UY] mM

At this time, there is no evidence to indicate Miguel Angel CEPEDA-Hernandez has applied for re-admission into the United
States by the United States Attorney General or the Secretary of the Department of Homeland Security. RGV North Prosecutions

presented the facts to the Assistant United States Attorney's Office which accepted the case for prosecution of 8 USC 1326, Re-
entry after Deportation,

 

 

 

(\
Ward, Aubrey Border Patrol Agent

 

Signature of Complainant

 

 

 

 

 

 
